FILED

IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE DISTRICT OF MONTANA NOV 05 2019
BILLINGS DIVISION ah foram Cour
Billings

UNITED STATES OF AMERICA,

Plaintiff, CR 18-157-BLG-SPW-3
VS. ORDER COMPELLING

DEFENDANT TO DISPLAY

RYAN MCGUIRE, TATTOOS ON LEFT ARM

Defendant. AND HANDS

INTRODUCTION

The Government moves the Court to compel the Defendant, Ryan McGuire,
to display tattoos on his left arm and hands to witnesses and the jury for identification
purposes. McGuire objects.
BACKGROUND

The Government charges McGuire with conspiracy to distribute
methamphetamine and distribution of methamphetamine. (Doc. 2.) A central
element the Government must prove beyond a reasonable doubt is McGuire’s
identification as a participant in the alleged conspiracy and as one of the individuals
who distributed methamphetamine.

Upon seeing McGuire the morning of trial, the Government alleged he had

substantially changed his appearance since the time of his arrest. The Government
1
therefore moves to compel McGuire to display the tattoos on his left arm and hands
to witnesses and the jury for identification purposes. McGuire objects, arguing
unfair prejudice, unfair surprise, and a lack of notice about the effect the display of
his tattoos would have on his Fifth Amendment rights.

The underlying offense occurred in September 2016, over three years ago.
(Doc. 2.) Law enforcement arrested and booked McGuire on January 13, 2019, in
Carson City, Nevada. (Doc. 15.) On January 29, 2019, Judge Cavan arraigned
McGuire and released him on his own recognizance. (Doc. 27.) McGuire has been
under pretrial release supervision in Nevada since that time. (Doc. 30.) When
McGuire had his booking photograph taken, he had a beard with a red hue, a buzz-cut
hairstyle, and he was not wearing glasses in one of the photographs. (Government’s
Exhibit 23.) When McGuire had his driver’s license photograph taken in January
2018, his hair was long and slicked back, he had a full beard, he was not wearing
glasses, and his hair and beard had a distinctly red hue (Government’s Exhibit 24).
McGuire presently is clean-shaven, his hair-length is somewhere between his
booking and driver’s license photographs, his hair color is dark-brown and no longer
has a red hue, his hair is gelled and combed to the side, and he is wearing glasses.

DISCUSSION
McGuire argues compelling him to display the tattoos on his left arm and

hands to witnesses and the jury is prejudicial. The Court disagrees—the display of
McGuire’s tattoos is neither unduly burdensome, prejudicial, nor violative of his
Fifth Amendment rights. So long as the Government lays the proper foundation for
the tattoos’ relevance, the Court will compel McGuire to display them.

Often, objections to the compelled display of physical characteristics lie on
Fifth Amendment grounds and the right against self-incrimination. However, the
Fifth Amendment protects from compelled disclosure only testimonial or
communicative evidence. Schmerber v. California, 384 U.S. 757, 760-65 (1966)
(extraction of blood sample was neither testimonial nor a communicative act
implicating the right against self-incrimination). The Fifth Amendment bars only
the compelled production of testimonial evidence, not the compelled display of
physical characteristics. See, e.g., United States v. Dionisio, 410 U.S. 1 (1973) (“It
has long been held that the compelled display of identifiable physical characteristics
infringes no interest protected by the privilege against compulsory self-
incrimination.”); Gilbert v. California, 388 U.S. 263, 266-67 (1967) (taking of
handwriting or voice samples not testimonial under the circumstances).

These same rules apply to the publication or display of a defendant’s tattoos
or other physical characteristics to ajury. The question is, under the circumstances,
whether a defendant’s display and publication of his tattoos is testimonial in nature.
United States v. Greer, 631 F.3d 608, 612 (2d Cir. 2011) (holding no Fifth

Amendment implication where a witness relied on a tattoo to identify a defendant,
however, the tattoo was testimonial where the reliance was for the “content of what
[was] written”). “Federal courts... have held that photographing a defendant’s
tattoos for display to the jury or requiring a defendant reveal his tattoos to a jury
does not run afoul of the Fifth Amendment.” United States v. Nixon, 2015 WL
4430176, *2 (E. D. Mich. July 20, 2015); see also United States v. Williams, 704
F.2d 315, 318-319 (6th Cir. 1983) (compelling a defendant to produce live voice
exemplars); United States v. Murray, 523 F.2d 489, 492 (8th Cir. 1975) (requiring a
defendant to wear a wig before the jury).

In United States v. Bay, 762 F.2d 1314 (9th Cir.1984), the defendant was the
party who wished to display his tattoos in order to raise doubts about a witness’s
identification of him. The district court determined the defendant could not display
the tattoos without giving up his Fifth Amendment rights. However, the Ninth
Circuit reversed, holding the tattoos were nontestimonial and did not raise Fifth
Amendment concerns. Jd. at 1314-17. It remanded the case for the district court to
hear testimony laying the foundation for displaying the tattoos. Jd. at 1317.

Here, the Government wishes to have McGuire display his tattoos for
identification purposes. The Government states it is not concerned with the content
of the tattoos. See Greer, 631 F.3d at 612. The Court finds McGuire’s appearance
has changed considerably since his booking and driver’s license photographs were

taken. Therefore, McGuire’s tattoos may be relevant to allow witnesses to identify
him. The display of his tattoos does not implicate his Fifth Amendment rights. As
long as the Government lays the proper foundation for the tattoos, they will be
admitted.

Furthermore, the display of McGuire’s tattoos will not be unduly burdensome.
They are openly visible and are not, for example, located on more intimate parts of
his body. See United States v. Toliver, 387 Fed.Appx. 406, 418 (4th Cir. 2010)
(holding tattoos on the defendant’s face, neck, hands, and forearms are ordinarily
admissible, but tattoos on a defendant’s back, shoulders, torso, mid-section, legs, or
feet, may not be).

McGuire further argues there is unfair surprise in the Government’s motion
to compel. Again, the Court disagrees. McGuire, not the Government, chose to alter
his appearance before trial, so there is little (if any) surprise on his part at having to
now display other plainly-visible physical characteristics like his tattoos. Further,
the Government was not aware of McGuire’s changed appearance until the morning
of trial. The Government has not had a reason to see McGuire since his pretrial
release, especially since he was under supervision in Nevada. Even if the
Government had been aware of McGuire’s changed appearance, the evidence it
would submit to identify him would likely be the same. If necessary to identify

McGuire, his tattoos are relevant and their relevance is not substantially outweighed
by the danger of unfair prejudice or any other reason for exclusion under Fed. R.
Evid. 403. Accordingly,

IT IS HEREBY ORDERED that the Defendant, Ryan McGuire, shall
display the tattoos on his left arm and hands to witnesses and the jury during trial,
provided the Government lays the proper foundation for their admission.

DATED this 5 ay of November, 2019.

fe A
SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
